AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRJCT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November I, 1987)
                                V.
                                                                                            -- - ------- - - - - - - -------------

                LUIS ARTURO CASTRO (I)                                  Case Number:        16CRI 515-CAB

                                                                      RICHARD B. RODRI
                                                                     Defendant's Attorney
REGISTRATION NO.                56375298
o-                                                                                                                  FEB 15 2019
THE DEFENDANT:
ISi admitted guilt to violation of allegation(s) No.        6

D    was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature ofViolatiou
            6                     nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivengo
                                                                     UNITED STATES DISTRJCT JUDGE




                                                                                                                              16CRl515-CAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 DEFENDANT:                    LUIS ARTURO CASTRO (I)                                                  Judgment - Page 2 of 2
 CASE NUMBER:                  16CRl515-CAB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     18MONTHS.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     IZl   The court makes the following recommendations to the Bureau of Prisons:
           THE COURT STRONGLY RECOMMENDS PLACEMENT IN THE RESIDENTIAL DRUG ABUST
           PROGRAM (RDAP) AND/OR ANY OTHER DRUG COUNSELING PROGRAM AVAILABLE.




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:


           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
 I have executed this judgment as follows:

           Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL
II


                                                                                                          16CRl515-CAB
